NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



RAHEEM SYLLA,
                                                                Civil Action No. 16-8 124 (ES)
                       Petitioner,

                       v.                                       MEMORANDUM OPINION AND
                                                                        ORDER
UNITED STATES OF AMERICA,

                       Respondent.


       It appearing that:

        I.     On October 31, 2016, Petitioner Raheem Sylla (“Petitioner”) filed a motion to

vacate, set aside, or correct his sentence, under 28 U.S.C.   § 2255. (D.E. No. 1).
       2.      On October 26, 2015, Petitioner was sentenced in this Court after being convicted

of one count of carjacking, in violation of 18 U.S.C.         § 2119(1) and (2), and one count of
brandishing a firearm in furtherance of a crime, in violation of 18 U.S.C.   § 924(c)(1)(A).
       3.      On February 7, 2019, while his petition was pending, Petitioner filed a motion to

stay the proceeding pending the United States Supreme Court’s decision in United States    i   Davis,

139 S. Ct. 2319 (2019). (D.E. No. 19).

       4. On June 24, 2019, the Supreme Court issued an opinion in Davis that struck down the

residual clause of 924(c) as unconstitutionally vague.        Davis, 139 S. Ct. at 2336. The opinion

also provided a framework to determine whether the underlying crime should be considered a

crime of violence. Id. at 2325—33.
        5.   In light of this development, this Court orders the Respondent to submit a supplemental

brief addressing the effect of Davis, if any, on Petitioner’s case.   Additionally, the Petitioner is

authorized to submit a supplemental re1p the same issue.

        Accordingly, IT IS this   23 day of July, 2019.
        ORDERED that Respondent shall tile a supplemental brief addressing how the Supreme

Court’s decision in Davis affects its arguments. within thirty (30) days of the entry of this Order;

and it is further

        ORDERED that Petitioner may tile a reply within thirty (30) days after the filing of that

supplemental brief: and it is hirther

        ORDERED that Petitioner’s motion to stay (D.E. No. 19), is hereby DENIED as moot;

and it is further

        ORDERED that the Clerk of the Court shall send a copy of this Order to Petitioner by

regular U.S. mail.



                                                              s/ Esther Li/as
                                                              Esther Salas, U.S.DJ.




                                                  7
